United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 10, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-30979
                           Summary Calendar


                          MARTIN ROBIN, III,

                                                  Plaintiff-Appellant,

                                versus

                      UNITED STATES OF AMERICA,

                                                  Defendant-Appellee.


             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                             (2:04-CV-2230)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Martin Robin, III, challenges the dismissal of his claims

under the Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b),

2671-2680.

     In September 2002, Louisiana’s Governor declared a state of

emergency in anticipation of a tropical storm.      In response to the

storm’s reaching Louisiana, the Louisiana Department of Wildlife

and Fisheries (LDWF) mobilized a search and rescue operation.

Pursuant to the request of the supervising LDWF Lieutenant, Special



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Agent Stephen Clark of the United States Fish and Wildlife Service

(USFWS) assisted in the operation and contributed the use of a

USFWS air boat.     Upon the operation’s conclusion, Special Agent

Clark secured the air boat to his truck in order to return it to

the USFWS office.     En route to that office, while driving on a

highway that had been closed to non-emergency personnel, Special

Agent Clark struck Robin with his truck.

      Robin filed this action against the United States pursuant to

the   FTCA,   asserting,   inter   alia,   negligence   claims.    After

discovery, the district court granted the United States’ motion to

dismiss for lack of subject matter jurisdiction, ruling:          Special

Agent Clark was entitled to immunity from suit pursuant to LA. REV.

STAT. § 29:735 (“Neither the state ... nor other agencies, nor,

except in case of willful misconduct, the agents’ employees or

representatives ... engaged in any ... emergency preparedness

activities, while complying with or attempting to comply with this

Chapter ... shall be liable for ... any injury to persons ... as a

result of such activity”.); and, accordingly, the United States was

not liable under the FTCA.

      Robin’s motion for new trial was denied.      Because the motion

was filed ten days after the entry of judgment dismissing Robin’s

claims, it is properly considered a Federal Rule of Civil Procedure

59(e) motion.     See Fletcher v. Apfel, 210 F.3d 510, 511-12 (5th

Cir. 2000).


                                    2
     A   dismissal         for    lack    of    subject    matter    jurisdiction        is

reviewed de novo.          E.g., Baros v. Texas Mexican Ry. Co., 400 F.3d

228, 234 (5th Cir. 2005).                 A Rule 59(e) motion must establish

either a manifest error of law or fact or must present newly

discovered evidence.             E.g., Ross v. Marshall, 426 F.3d 745, 763

(5th Cir. 2005), cert. denied, 127 S. Ct. 1125 (2007).                          Although a

ruling   on    such    a    motion       is    generally    reviewed      for    abuse    of

discretion, to the extent the motion seeks solely to reconsider a

judgment on its merits, de novo review is appropriate.                                   See

Fletcher, 210 F.3d at 512.

     As he did in his Rule 59(e) motion, Robin contends the

district      court   erred       in   determining        Special   Agent       Clark    was

entitled to immunity pursuant to LA. REV. STAT. § 29:735 because,

inter alia, there is no evidence establishing that the search and

rescue   operation         was    properly         authorized.      His    contentions,

however, were not raised in opposition to the motion to dismiss.

Accordingly, the district court’s denial of his Rule 59(e) motion

was not erroneous.               See Ross, 426 F.3d at 763 (“[Rule 59(e)]

motions cannot be used to raise arguments which could, and should,

have been made before the judgment issued.                    Moreover, they cannot

be used to argue a case under a new legal theory.” (quoting Simon

v. United States, 891 F.2d 1154, 1159 (5th Cir. 1990))).

     Moreover,        even       assuming      arguendo    these    contentions         were

properly before the district court, Robin has waived them on appeal

                                               3
due to his inadequate, conclusory briefing.    See FED. R. APP. P.

28(a)(9)(A) (appellant’s brief must contain citation to relevant

legal authorities and parts of the record); Dardar v. Lafourche

Realty Co., Inc., 985 F.2d 824, 831 (5th Cir. 1993) (“Questions

posed for appellate review but inadequately briefed are considered

abandoned.”).

                                                      AFFIRMED




                                4